DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine (EP 2781370).
	As best depicted in Figures 1 and 4, Justine is directed to a tire construction comprising a belt bandage, wherein said bandage includes a plurality of reinforcing strips 9 arranged over a ply of reinforcing strips at approximately a circumferential direction (Paragraph 12).  Justine further states that each reinforcement strip can include at least two reinforcements or layers, wherein said reinforcements can be non-metallic cords (corresponds with claimed fibers) (Paragraph 23 and Figure 4).  One of ordinary skill in the art at the time of the invention would have found it obvious to include three layers or reinforcements or cords given the general disclosure detailed above (claimed arrangement is encompassed by the disclosure of Justine), it being recognized that individual cord layers are formed with topping rubbers or coating rubbers (consistent with conventional manufacture of individual cord reinforced layers).  
Lastly, Justine teaches the exemplary use of rayon cords and rayon is well recognized as having a modulus less than 30 GPa.  Justine also teaches the use of additional non-metallic materials, such as polyesters, that demonstrate a modulus in accordance to the claimed invention (Paragraph 7).
With respect to claim 12, Justine teaches the inclusion of at least two reinforcement layers (Paragraph 25).
Regarding claims 13 and 14, it is extremely well known and conventional to overlap reinforcing strips in radially adjacent layers in order to achieve a continuous reinforcement over an axial extent of the crown.  Essentially, the presence of an overlap eliminates the presence of reinforcement voids or gaps in an axial direction of the tire.  Also, an overlap between 20% and 80% corresponds with an overall desire to eliminate the presence of large gaps or voids in an axial direction of the tire.
As to claim 15, layer 10 corresponds with the claimed matrix of rubber composition.  Additionally, such rubber compositions commonly have any number of mechanical properties, including secant modulus values greater than or equal to 10 MPa.  It is emphasized that the claimed mechanical properties are consistent with topping rubbers and coating rubbers that are extensively used in a wide variety of tire components, including belt bandage layers.
Allowable Subject Matter
4.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 1, 2022